Title: Notes on Debates, 4 February 1783
From: Madison, James
To: 


Teusday Feby. 4.
An indecent & tart remonstrance was rcd. from Vermont agst. the interposition of Congs. in favor of the persons who had been banished & whose effects had been confiscated. A motion was made by Mr. Hamilton 2ded. by Mr. Dyer to commit it. Mr. Wolcot who had always patronized the case of Vermont wished to know the views of a committment. Mr. Hamilton said his view was to fulfill the resolution of Congress wch. bound them to enforce the measure. Mr. Dyer sd. his was that so dishonorable a menace might be as quickly as possible renounced. He said Genl. Washington was in favor of Vermont, that the principal people of N. England were all supporters of them, and that Congress ought to rectify the error into which they had been led, without longer exposing themselves to reproach on this subject. It was committed without dissent.

Mr. Wilson informed Congress that the Legislature of Pena. having found the Ordinance of Congs. erecting a Court for piracies so obscure in some points that they were at a loss to adapt thr laws to it, had appointed a Come. to confer with a Come. of Congress. He accordingly moved in behalf of the Pa. delegation that a Come. might be appd. for that purpose. After some objections by Mr. Madison agst. the impropriety of holding a communication with Pa. through Committees when the purpose might be as well answered by a Memorial, or an instruction to its Delegates, a Come. was appd. consisting of Mr. Rutlidge, Mr. Madison & Mr. Wilson.
The Report proposing a commutation for the half pay due to the army, was taken up. On a motion to allow 5½ years whole pay in gross to be funded & bear interest, this being the rate taken from Dr. Price’s calculation of annuities, N. H. was no, R. I. no Cont. no, N. J. no, Virginia ay [Mr. Lee no].—other States ay So the question was lost. 5 years was then proposed, on which N. H. was no, R. I. no, Ct. no N. J. no, so there were but 6 ays & the proposition was lost. Mr. Williamson proposed 5¼ & called for the yeas & nays. Messrs. Wolcot & Dyer observed tht they were bound by instructions on this subject. Mr. Arnold said the case was the same with him. They also queried the validity of the act of Congs. which had stipulated half pay to the army, as it had passed before the Confederation, and by a vote of less than seven States. Mr. Madison sd. that he wished if the yeas & nays were called it might be on the true calculation, and not on an arbitrary principle of compromise, as the latter standing singly on the journal wd. not express the true ideas of the yeas, and might even subject them to contrary interpretations. He sd. that the act was valid because it was decided according to the rule then in force, & that as the officers had served under the faith of it, justice fully corroborated it; & that he was astonished to hear these principles controverted. He was also astonished to hear objections agst. a commutation come from States in compliance with whose objections agst. the half pay itself, this expedt. had been substituted. Mr. Wilson expressed his surprise also that instructions sd. be given which militated agst. the most peremtory & lawful engagements of Congs. and said that if such a doctrine prevailed the authority of the Confederacy was at an end. Mr. Arnold said that he wished the report might not be decided on at this time, that the assembly of R. I. was in session, & he hoped to receive their further advice. Mr. Bland enforced the ideas of Mr. Madison & Mr. Wilson, Mr. Gilman thought it wd. be best to refer the subject of ½ pay to the several States to be settled between them & their respective lines. By general consent the Report lay over.
Mr. Lee communicated to Congress a letter he had received from Mr. Samuel Adams dated Boston Decr. 22, 1782, introducing Mr.  from Canada, as a person capable of giving intelligence relative to affairs in Canada & the practicability of uniting that province with the Confederated States. The letter was committed.
In Come. of the whole on the Report concerning a valuation of the lands of the U States— A motion was made by Mr. Rutlidge wch. took the sense of Congs. on this question whether the rule of apportionment to be grounded on the proposed valuation sd. continue in force untill revoked by Congs. or a period be now fixed beyond which it sd. not continue in force. The importance of the distinction lay in the necessity of having seven votes in every act of Congs. The Eastern States were generally for the latter, supposing that the Southern States being impoverished by the recent havoc of the enemy would be underrated in the first valuation. The Southern States were for the same reason interested in favor of the former: on the question there were 6 ays only, which produced a dispute whether in a committee of the whole a majority wd. decide, or whether 7 votes were necessary.
In favor of the first rule it was contended by Mr. Ghorum & others, that in Committees of Congress, the rule always is that a majority decides.
In favr. of the latter it was contended that if the rule of other committees applies to a come. of the whole the vote sd. be individual per capita as well as by a majority. that in other deliberative assemblies, the rules of voting &c were not varied in Committees of the whole, and that it wd. be inconvenient in practice to report to Congs as the sense of the body a measure approved by 4 or 5 States, since there could be no reason to hope that in the same body in a different form, 7 States wd. approve it, and consequently a waste of time would be the result.
Come. rose & Cons Adjourned.
